                      UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN - DETROIT

IN RE: Debby Gourley                                           Case No. 16-49099
                                                               Judge Shefferly
                Debtor(s).                                     Chapter 13
_________________________________________/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas Glaeser (P76187)
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
586-228-3636
_________________________________________/

                     ORDER APPROVING PLAN MODIFICATION

       This matter having come on for consideration based upon the Motion of the debtor, and
the Court having found that this Order is in accordance with the law, and no party having
otherwise responded or objected;

      IT IS HEREBY ORDERED that the Debtor’s plan payment shall be $1,184.83 per
monthly effective the date of this plan modification.

       IT IS FURTHER ORDERED that in all other respects, the plan as confirmed on
10/8/16 or last modified shall remain in full force and effect.


Signed on February 12, 2019




  16-49099-lsg     Doc 55     Filed 02/12/19   Entered 02/12/19 13:26:05     Page 1 of 1
